Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 10-12 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In each of claims 1 and 10 applicant has amended the claim to recite that the temperature of the moving surfaces and/or collectors was low enough to release the non-woven from the exit of the convergent passage with the pair of outer skins intact (or the full surface bonding of the filament of the nonwoven web), however the original disclosure failed to describe the temperature of the collector (or moving surface) in relation to the skins being intact at a particular defined temperature and such was NOT in applicant’s possession at the time the application was filed. The relation between the temperature of the moving surfaces and the formation of the skins (as to the lower end of the temperature) is NOT expressed in any meaningful way in the original disclosure. It should be noted that it was described that the temperature was less than the melting point of the polymer. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 10-12 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1 and 10 applicant has amended the claim to recite that the temperature of the moving surfaces and/or collectors was low enough to release the non-woven from the exit of the convergent passage with the pair of outer skins intact (or the full surface bonding of the filament of the nonwoven web), however the exact scope of this language is NOT deemed clear and concise. While it is clear that the temperature of the collection surfaces is lower than the melting point of the material being directed against the same, it is not clear exactly what the lower end of the range is and the relation between being less than the melting point and low enough to release the material does not clearly and concisely define the lower end of the range. The exact scope of the claim cannot be ascertained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 10-12, 15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 2015/021159) in view of Soehngen (US 3740302) and further taken with Skalko et al (US 3144687) for the same reasons as expressed in paragraph 5 of the Office action dated July 28, 2021.
Response to Arguments
Applicant's arguments filed 12-28-21 have been fully considered but they are not persuasive.
The applicant essentially argues that the function of the heated surfaces in Skalko et al was different from that of the claimed invention as the surfaces were heated to cause some sticking of the polymer to the endless surfaces to allow for the creation of the fuzzy textured filaments therein. The applicant is advised that the reference to Skalko et al nonetheless disclosed the positioning of a suitable heating means adjacent the collection surface when feeding filaments through the nip of the collection surfaces therein and that the reference to Soehngen already suggested one heat or cool the surface of the endless collection surfaces in order to control the bonding of the filaments which were passed through the convergence of the moving surfaces where skin layers are formed on the nonwoven. Soehngen failed to teach where the heaters would have been disposed to heat the collection surfaces, however as expressed in the Office action one skilled in the art would have been led to look at suitable heating means to heat an arrangement of collection surfaces with a convergence in order to assist in proper skin formation of the nonwoven in Hassan as suggested by Soehngen. The reference to Skalko was cited to show how one would have heated the collection surfaces in the operation (one viewing Soehngen and Hassan would have known what temperature to heat the surfaces to in order to produce the skinned surfaces on the nonwoven assembly and ensure proper self-bonding therein) and whether the process of Skalko was performed at a higher temperature above the melting point of the polymer is immaterial to the question of obviousness. One cannot show non-obviousness by attacking individual references where combinations have been applied. No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746